t c memo united_states tax_court john m mekulsia petitioner v commissioner of internal revenue respondent docket no filed date terri a merriam and wendy s pearson for petitioner thomas a dombrowski catherine l campbell julie l payne thomas n tomashek and dean h wakayama for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge stanley j goldberg pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise stated all section references are to the internal_revenue_code in effect at the time the petition was continued and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge goldberg special_trial_judge on date respondent issued a notice of final_determination denying petitioner’s claim under sec_6404 for abatement of interest related to petitioner’s through taxable years petitioner timely filed a petition with this court under sec_6404 i and rule sec_280 through to review respondent’s determination shortly before the scheduled trial date respondent filed a motion under rule a for judgment on the pleadings the motion was taken under consideration and the trial proceeded on the merits the only issue for decision is whether respondent abused his discretion in denying petitioner’s request to abate interest continued filed and all rule references are to the tax_court rules_of_practice and procedure sec_6404 was redesignated sec_6404 by the victims of terrorism tax relief act of publaw_107_134 115_stat_2435 sec_6404 as cited throughout this opinion was originally enacted as sec_6404 by the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 sec_6404 was redesignated sec_6404 by the internal_revenue_service restructuring reform act of publaw_105_206 sec_3309 112_stat_743 related to the taxable years through findings_of_fact some of the facts in this case have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in painesville ohio a brief overview of the hoyt organization from about through walter j hoyt iii jay hoyt organized promoted to thousands of investors and operated as a general_partner more than partnerships the partnerships were organized to own breed and manage cattle jay hoyt was the tax_matters_partner tmp for a majority of the partnerships and was also an enrolled_agent with the internal_revenue_service irs dating back to the early 1980s the record-keeping practices of the hoyt organization were very poor during the years at issue often no records were kept at all many of the documents records and tax returns the hoyt organization prepared relating to the cattle partnerships were inaccurate unreliable and in many instances falsified the hoyt organization’s poor record keeping made the irs’s efforts to examine the partnerships difficult for a detailed discussion of the hoyt organization and cattle operations see durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir after approximately the irs regularly examined many of the partnership returns of the numerous hoyt investor partnerships and the individual returns of their partners believing the partnerships to be abusive tax_shelters the irs generally disallowed the partnership tax benefits that each investor partnership and its respective partners claimed resulting in those partnerships’ and partners’ commencing numerous cases in the tax_court the hoyt organization is no stranger to this court since the hoyt organization’s investor partnerships have been involved in tax_court litigation for tax years from through see durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir river city ranches j v v commissioner tcmemo_1999_209 affd 23_fedappx_744 9th cir shorthorn genetic engg ltd v commissioner tcmemo_1996_515 bales v commissioner tcmemo_1989_568 on date jay hoyt was convicted in the u s district_court for the district of oregon of count of conspiracy to commit fraud counts of mail fraud counts of bankruptcy fraud and counts of money laundering see united_states v barnes no cr 98-529-jo-04 d or date affd 47_fedappx_834 9th cir he was sentenced to months of imprisonment and ordered to pay restitution to the victims of his crimes b criminal tax investigations of jay hoyt after the initial irs examinations of the many cattle partnerships several criminal investigations relating to jay hoyt’s activities were commenced by the irs’s criminal_investigation_division cid from date until date cid conducted an investigation of jay hoyt for allegedly backdating documents to enable investor-partners to claim improper deductions and credits on date cid referred the case to irs district_counsel recommending prosecution on date the irs district counsel’s office in sacramento california referred the matter to the department of justice doj for prosecution the doj then forwarded the matter to the u s attorney’s office in sacramento for review and consideration on date the u s attorney’s office declined to prosecute jay hoyt on or about date a member of the irs examination_division team examining hoyt partnership returns for the through taxable years recommended that the cid investigate jay hoyt for allegedly making and or assisting in fraudulent or false tax_return statements in connection with his promotion and operation of the cattle partnerships on date the u s attorney’s office requested that the cid review certain information and determine whether irs special agents from the cid should join in an ongoing grand jury investigation of jay hoyt for possible violations of the internal revenue laws on date the cid accepted the examination division’s fraud_referral and commenced an investigation on date the irs regional counsel’s office requested that irs special agents be authorized to participate in the grand jury investigation on date the u s attorney’s office ended the grand jury investigation of jay hoyt without an indictment on or about date the cid commenced an investigation of jay hoyt for possible criminal violations of the internal revenue laws on account of his alleged misrepresentation of the total number and value of purported cattle that the hoyt cattle partnerships allegedly owned the cid closed the investigation on or about date without a recommendation that the irs attempt to have jay hoyt prosecuted on or about date the cid commenced an investigation of jay hoyt for possible criminal violations of the internal revenue laws relating to the alleged shortage of cattle from the hoyt cattle partnerships the cid closed this investigation on date without a recommendation that the irs attempt to have jay hoyt prosecuted on at least four separate occasions from date through date jay hoyt was under criminal investigation for violation of the internal revenue laws respondent never notified jay hoyt that he was under criminal investigation or removed him as the tmp of shorthorn genetic engineering sge as a result of any of these criminal tax investigations c petitioner’s involvement with the hoyt organization starting in petitioner began investing in cattle partnerships promoted by the hoyt organization according to the petition filed in this case petitioner was a partner in sge timeshare breeding syndicate j v and timeshare breeding syndicate as the interest of which he seeks abatement in this case accrued on assessments of income_tax against petitioner for tax years through solely on the basis of his participation in sge during and our analysis is limited to the tax implications of petitioner’s association with the sge partnership only petitioner was a partner in sge from through sge was a partnership subject_to the provisions of sec_6221 through on sge’s and partnership tax returns jay hoyt was designated the tmp the unified partnership audit and litigation provisions of secs were first enacted as part of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 and are generally applicable to partnership taxable years beginning after date for the tax_year sge issued petitioner a schedule_k-1 partner’s share of income credits deductions etc reporting petitioner’s distributive_share of the ordinary_loss from the partnership in the amount of dollar_figure and property eligible for investment_credit in the amount of dollar_figure on his form_1040 individual_income_tax_return petitioner deducted from his total income the dollar_figure of ordinary_loss passed through from sge and claimed a dollar_figure general_business_credit relating to sge after his income_tax return was filed petitioner filed a form_1045 application_for tentative refund requesting a refund of income_tax for the and tax years petitioner’s refund request was based on carrying back to those tax years unused general business credits relating to his distributive_share of qualified_investment property from sge for sge issued petitioner a schedule_k-1 for reporting petitioner’s distributive_share of the ordinary_loss from the partnership in the amount of dollar_figure on his individual tax_return petitioner deducted from his total income the dollar_figure of ordinary_loss passed through from sge and claimed an dollar_figure general_business_credit relating to sge that he carried forward from the previous year on petitioner’s individual_income_tax_return he claimed a dollar_figure general_business_credit relating to sge that he carried forward from his income_tax return d respondent’s examination of sge for and on date respondent sent a notice of beginning of administrative_proceeding nbap to jay hoyt the tmp of sge the notice informed the tmp that respondent was beginning an examination of sge for the and tax years on date respondent sent an nbap to petitioner notifying him that an examination was beginning on sge for the tax_year on date respondent sent petitioner an nbap relating to sge for the tax_year on date an examiner with the irs signed form_4665 report transmittal and form 4605-a examination changes-- partnerships fiduciaries small_business corporations and domestic international sales corporations both forms related to the irs’s examination of sge for the tax_year in the report transmittal the examiner discussed the difficulties encountered in obtaining sge’s records from the tmp the examiner recommended issuing a notice of final_partnership_administrative_adjustment fpaa because the lack of adequate_records did not allow respondent to perform a normal examination and the parties were in complete disagreement over the issues on form 4605-a the examiner made examination changes to sge’s partnership tax_return as follows an adjustment reducing the partnership’s ordinary_loss of dollar_figure to zero and an adjustment reducing the cost or other basis of qualified_investment property from dollar_figure to zero on date the same examiner signed form_4665 and form 4605-a for sge’s tax_year the report transmittal for the tax_year was essentially identical in all material respects to the report completed for the previous year on form 4605-a the examiner made examination changes to sge’s partnership tax_return as follows an adjustment reducing the partnership’s ordinary_loss of dollar_figure to zero and an adjustment reducing payments to individual_retirement_accounts ira and keogh accounts totaling dollar_figure to zero on date respondent issued an fpaa to petitioner and jay hoyt as tmp of sge relating to the partnership return filed for the tax_year in the explanation of adjustments included with the fpaa respondent adjusted the claimed partnership expenses totaling dollar_figure to zero and adjusted the value of the qualified_investment property claimed from dollar_figure to zero the explanation listed reasons why sge was entitled to no items of ordinary_loss deduction credit or other items of tax_benefit further the explanation stated that the partners of sge were not entitled to their distributive shares of partnership items reported on the partnership return for on date respondent issued an fpaa to petitioner and sge’s tmp relating to the partnership return filed for the tax_year in the explanation of adjustments included with the fpaa respondent made adjustments to sge’s partnership return reducing all items reported during the tax_year to zero the following items reported on sge’s partnership return were reduced to zero farm income totaling dollar_figure farm deductions totaling dollar_figure guaranteed payments totaling dollar_figure ira payments totaling dollar_figure keogh payments totaling dollar_figure and self-employment loss totaling dollar_figure again the explanation listed the various reasons why sge was not entitled to the items reported and why the partners were not entitled to their distributive shares of those items e litigation relating to sge for tax years and on date a petition was filed in the tax_court at docket no contesting the determinations made by respondent in the fpaa for sge’s tax_year on date a petition was filed with this court at docket no contesting the determinations made in the fpaa for sge’s tax_year by date the tmps of many of the hoyt partnerships had filed tax_court petitions on date respondent and jay hoyt acting as tmp entered into a memorandum of understanding mou the mou outlined a basis for a settlement of all outstanding cattle partnership cases pending before the court for the through tax years the mou included a basis of settlement for the sge partnership with respect to its and tax years after memorializing the mou the parties were unable to reach an agreement on settlement documents reflecting the terms outlined in the mou as a result on or about october the parties jointly moved to consolidate several of the cattle partnership cases including docket nos and for trial briefing and opinion on date the court issued its opinion with respect to the consolidated cases resulting from the mou see shorthorn genetic engg ltd v commissioner tcmemo_1996_515 the court held that the settlement agreement reflected in the mou was binding on the parties accordingly on date the court entered orders and decisions reflecting its determinations with respect to the and tax years of sge on date the following documents were filed in the consolidated cases a motion for leave to file out of time a motion to vacate a motion for leave to file out of time a motion for reconsideration of findings_of_fact and opinion and a request for a rehearing on date the court granted both of the motions and the request on date the court denied the motion to vacate the motion for reconsideration of findings_of_fact and opinion and the request for a rehearing f assessment of income_tax and computation of interest on date respondent sent petitioner a form 4549a-cg income_tax examination changes for each of the tax years through for each of those tax years the form and attached explanations detailed the adjustments made to petitioner’s individual tax returns and calculated the deficiencies in each year’s income_tax in addition the explanations for each year informed petitioner that respondent had determined that a part of his underpayment_of_tax was attributable to tax-motivated transactions as defined in sec_6621 the through adjustments made to petitioner’s tax returns were based on his participation in sge during the the omnibus budget reconciliation act of obra publaw_101_239 sec b 103_stat_2399 repealed sec_6621 this repeal was effective for returns the due_date for which determined without extensions is after date see obra sec c 103_stat_2400 and tax years and the holding in shorthorn genetic engg ltd v commissioner supra on the basis of the disallowed tax benefits claimed by petitioner relating to sge respondent assessed income_tax deficiencies against petitioner in the amounts determined for each year in each form 4549a-cg the tax years the assessment dates and the amounts of income_tax deficiencies assessed petitioner are as follows tax_year assessment_date assessment amount dollar_figure big_number big_number big_number big_number respondent prepared an interest and penalty detail report for each tax_year from through based on the total amount of income_tax assessed and the applicable_interest rates determined pursuant to sec_6621 each report shows in detail the computations used to determine the amount of interest on petitioner’s income_tax deficiencies the tax_year of each deficiency the dates during which the interest accrued and the total amount of interest calculated are as follows dates interest accrued total amount year from to of interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure as a result of petitioner’s making a deposit in the nature of a cash bond in the amount of dollar_figure on date respondent stopped interest from accruing on that date g petitioner’s interest abatement claim on date petitioner initiated correspondence with respondent requesting an explanation for respondent’s imposing interest relating to a tax-motivated transaction pursuant to sec_6621 more specifically petitioner wanted respondent to provide his basis for determining that petitioner’s investment in sge was a tax-motivated transaction respondent treated this letter as an informal claim for interest abatement on date respondent denied petitioner’s informal claim_for_abatement of interest for the through tax years respondent stated that tax-motivated interest was applicable on account of the abusive nature of the sge partnership in addition respondent determined that there was no delay or error relating to the performance of a ministerial_act warranting abatement of interest the correspondence from respondent informed petitioner that he could request reconsideration of respondent’s findings with the irs appeals_office on date petitioner appealed respondent’s denial of the informal interest abatement claim specifically petitioner requested an abatement of all the interest accrued on his assessed income_tax liabilities for tax years through petitioner based the request for interest abatement on his assertion that the interest accrued because of delays caused by employees of the irs in performing ministerial or managerial acts when conducting the audits of sge further petitioner argued for abatement of the increased sec_6621 interest because he claimed that respondent lacked any factual or legal predicate for imposing tax motivated interest on date petitioner sent respondent a letter supplementing his interest abatement appeal petitioner asserted the same arguments as those raised in the date appeal but acknowledged that for the years prior to only delays caused by ministerial acts were considered for interest abatement claims on date petitioner sent respondent another letter further supplementing his interest abatement appeal in this supplement petitioner asserted that respondent’s failure to remove jay hoyt as the tmp of sge after he was under a criminal tax investigation was an error in performing a ministerial_act that caused delays resulting in the accrual of interest petitioner based this assertion on his claim that sec_6231 and sec_301_6231_c_-5t temporary proced admin regs fed reg date require the commissioner to remove a tmp under a criminal investigation for the violation of internal revenue laws on date an associate chief in the appeals_office approved the recommendation of an appeals officer denying petitioner’s appeal of the denial of his informal interest abatement claim in form 5402-c appeals transmittal_memorandum and case memo the appeals officer addressed each of petitioner’s arguments and determined that interest abatement was not warranted specifically the appeals officer concluded that the decision to remove a tmp under criminal investigation pursuant to sec_6231 and the corresponding regulation is not a ministerial_act but rather is an act involving the commissioner’s judgment and discretion on the basis of the determination that failure to remove jay hoyt as the tmp was not an error or delay in performing a ministerial_act the appeals officer recommended that interest not be abated further the appeals officer addressed petitioner’s other arguments that actions taken by respondent showed a pattern of unfair conduct and concluded that these claims did not warrant interest abatement in addition the appeals officer made a determination that the increased interest rate pursuant to sec_6621 was correctly determined because of petitioner’s involvement in a tax-motivated transaction on date respondent issued petitioner a final_determination letter disallowing petitioner’s request for interest abatement for the tax years through respondent based the disallowance on the fact that no errors or delays that merit interest abatement were discovered in respondent’s review of available records and other information respondent informed petitioner that he could file a tax_court petition for a review of respondent’s denial of interest abatement if he disagreed with the final_determination opinion a the commissioner’s authority to abate interest in general interest on an underpayment of income_tax begins to accrue on the due_date of the return for the tax and continues to accrue compounded daily until payment is made see sec_6601 sec_6622 pursuant to sec_6404 as it applies in this case the commissioner may abate the assessment of interest on any deficiency attributable to any error or delay by an officer_or_employee of the irs in performing a ministerial_act or any payment of any_tax described in sec_6212 to the extent that any error or delay in payment is attributable to the officer’s or employee’s being erroneous or dilatory in performing a ministerial_act a ministerial error or delay by an officer_or_employee without distinction employee of the irs is taken into account only if no significant aspect of the error or delay can be attributed to the taxpayer sec_6404 in addition only errors or delays occurring after the irs has initially contacted the taxpayer in writing with respect to the deficiency or payment are taken into account id thus abatement of interest for the period between the date the tax_return is filed and the date the commissioner commences an audit is not permitted under sec_6404 sims v commissioner tcmemo_1999_414 citing h rept pincite 1986_3_cb_1 the temporary regulations interpreting sec_6404 define the term ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2t b temporary proced admin regs fed reg aug sec_6404 was amended by tbor sec_301 and 110_stat_1457 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial or ministerial acts the amendment applies to interest accruing with respect to deficiencies for taxable years beginning after date accordingly the amendment is inapplicable in the present case a ministerial_act is a nondiscretionary procedural act that the commissioner is required to perform camerato v commissioner tcmemo_2002_28 in contrast acts that either are managerial or arise out of general administrative decisions are not ministerial id abatement is not available for managerial acts during the tax years at question and has never been available for actions or nonactions attributable to general administrative decisions id further a decision concerning the proper application of federal tax law or other applicable federal or state laws is not a ministerial_act see sec_301_6404-2t b temporary proced admin regs supra even where errors or delays are present the commissioner’s decision to abate interest remains discretionary see sec_6404 when congress enacted sec_6404 it did not intend the provision to be used routinely to avoid payment of interest rather congress intended abatement of interest to be used sparingly only where failure to do so would be widely the final regulations under sec_6404 as issued on date contain the same definition of ministerial_act see sec_301_6404-2 proced admin regs the final regulations generally apply to interest accruing on deficiencies or payments of tax described in sec_6212 for taxable years beginning after date see sec_301_6404-2 proced admin regs accordingly as the final regulations are inapplicable in the present case sec_301_6404-2t temporary proced admin regs fed reg date effective for taxable years beginning after date but before date applies see sec_301_6404-2t c temporary proced admin regs supra perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 b jurisdiction of the tax_court the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 85_tc_527 in proceedings brought by a taxpayer for a review of the commissioner’s denial of the taxpayer’s request to abate interest as in the present case the jurisdiction of this court is limited solely to a determination as to whether the commissioner abused his discretion in declining to abate any portion of the interest under sec_6404 see sec_6404 vanstone v commissioner tcmemo_2002_133 when reviewing the commissioner’s determination pursuant to sec_6404 our inquiry is a factual one and we proceed on a case-by-case basis jacobs v commissioner tcmemo_2000_ since the commissioner’s power to abate interest involves the exercise of discretion we give the commissioner’s determination due deference 112_tc_19 we review the commissioner’s determination not to abate interest applying an abuse_of_discretion standard see sec_6404 camerato v commissioner supra the taxpayer bears the burden_of_proof with respect to establishing an abuse_of_discretion rule a in order to prevail the taxpayer must establish that in not abating interest the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 113_tc_145 woodral v commissioner supra pincite as a prerequisite to our reviewing the respondent’s actions for an abuse_of_discretion petitioner must show that the assessment of interest is attributable to some error or delay by an employee of the irs in performing a ministerial_act banat v commissioner tcmemo_2000_141 affd 5_fedappx_36 2d cir in addition petitioner must establish a correlation between the alleged error or delay and a specific period over which interest should be abated as a result of that error or delay donovan v commissioner tcmemo_2000_220 c whether respondent’s refusal to abate interest from date to date was an abuse_of_discretion petitioner argues that errors and delays occurred in the audit of sge for the and tax years that warrant interest abatement from date until date petitioner bases his interest abatement claim on his contentions that respondent had sufficient information as of the date of first contact9 to issue the fpaas yet delayed issuing the fpaas for almost years and the original and tax_year audits were so replete with errors that respondent had to completely reaudit sge starting in date petitioner’s first claim alleges that through document requests in related to respondent’s trial preparation in bales v commissioner tcmemo_1989_568 and respondent’s inspection and count of the hoyt cattle in and respondent obtained and reviewed all the information necessary to issue fpaas for sge’s and tax years by petitioner concludes that delays in performing a ministerial_act occurred during the audits because the and fpaas were issued well after however petitioner has failed to show that respondent’s issuance of fpaa’s after constituted delay in the performance of a ministerial_act it appears that petitioner considers himself entitled to the relief sought merely because of the time that transpired from the date the audits began until the dates the fpaas were issued the mere passage of time however does not establish error or delay in performing a ministerial_act hawksley v commissioner tcmemo_2000_354 respondent’s first contact with petitioner for purposes of sec_6404 was date the date that respondent sent the notice of beginning of administrative_proceeding nbap to the tax_matters_partner for the tax_year determining the precise date on which to issue an fpaa requires the exercise of judgment and discretion on the commissioner’s part the commissioner’s determination of when to issue an fpaa depends on various factors including but not limited to the nature and persuasiveness of the evidence gathered during the examination the level of cooperation received from the taxpayer the legitimacy of the information received during the examination the likelihood of obtaining additional evidence from other sources the impact of recently decided litigation dealing with similar issues the impact of a criminal tax investigation involving the taxpayer the recommendations set forth in the examiner’s report transmittal and an overall evaluation of the evidence to determine whether the record supports the adjustments accordingly respondent’s determination of when to issue the fpaas was not a ministerial_act see sec_301_6404-2t b temporary proced admin regs fed reg date respondent’s decision of how and when to work on these cases based on an evaluation of his entire caseload and his workload priorities was not a ministerial_act see jean v commissioner tcmemo_2002_256 contrary to petitioner’s claim that respondent had all the records sufficient to issue the fpaas in the facts reveal that respondent’s difficulty in obtaining accurate records during the audits hindered the audit process the record also establishes that respondent believed the partnerships were abusive tax_shelters such delay in completing an examination because of the difficulties in obtaining documentation or because of the commissioner’s suspicion of fraud does not prove that the commissioner was erroneous or dilatory in performing ministerial acts banat v commissioner supra accordingly issuing the fpaas after was not a delay in performing a ministerial_act petitioner’s second claim alleges that the audits of sge for and were so replete with errors that the audits had to be completely redone petitioner asserts that four of respondent’s agents were assigned to district_counsel in date to reaudit sge for and while the parties have stipulated that the four agents were assigned to district_counsel to assist in trial preparation of the hoyt investor partnerships docketed tax_court cases for the through taxable years petitioner argues that the agents’ work was not limited to trial preparation and appeared to be work traditionally done at the audit stage petitioner concludes that the existence of the second audit is sufficient evidence that the first audit was replete with errors petitioner’s conclusion is without merit his argument fails to specify an error or delay in performing a ministerial_act the entire record establishes that the four agents were assigned to district_counsel to assist in trial preparation relating to the hoyt investor partnerships docketed tax_court cases contesting the determinations made in the fpaas petitioner has failed to show that respondent performed the functions of traditional audit work during trial preparation in any event no conclusion can be drawn from the work performed during the trial preparation that the and sge audits were replete with errors because of respondent’s being erroneous or dilatory in performing any ministerial_act since we have rejected both of petitioner’s claims described above finding that he failed to establish any error or delay by respondent in performing a ministerial_act we hold that respondent’s failure to abate interest from date until date was not an abuse_of_discretion d whether respondent’s refusal to abate interest from date to date was an abuse_of_discretion petitioner contends that interest should be abated from date until date because respondent’s failure to remove jay hoyt as the tmp of sge after he was under a criminal tax investigation was an error in performing a ministerial_act petitioner argues that jay hoyt’s removal as tmp was required by the interrelationship of sec_6231 sec_301_6231_c_-5t temporary proced admin regs fed reg date and sec_301_6231_a_7_-1 proced admin regs our understanding of petitioner’s argument is based on the following progression pursuant to sec_6231 the secretary is granted discretion by congress to prescribe regulations concerning the special enforcement areas enumerated in sec_6231 this discretion allows the secretary to promulgate regulations to determine when treating items as partnership items will interfere with the effective and efficient enforcement of the internal revenue laws once such a determination is made by the secretary it is mandatory that a partner’s partnership items be treated as nonpartnership_items sec_6231 by regulation the secretary has determined that the treatment of items as partnership items with respect to a partner under criminal investigation for violation of the internal revenue laws relating to income_tax will interfere with the effective and efficient enforcement of the internal revenue laws sec_301_6231_c_-5t temporary proced admin regs supra the regulation requires that notice be sent to the partner that his partnership items will be treated as nonpartnership_items id and therefore at the initiation of a criminal investigation of a tmp it is mandatory that a the partner’s partnership items become nonpartnership_items b the partner be sent notice and c the partner be removed as tmp pursuant to sec_301_6231_a_7_-1 proced admin regs while this court and court_of_appeals for the ninth circuit have interpreted the interaction of sec_6231 and sec_301_6231_c_-5t temporary proced admin regs supra in 114_tc_115 affd 272_f3d_1172 9th cir petitioner contends that his argument is distinguishable and therefore phillips does not control the taxpayer in phillips argued that sec_301_6231_c_-5t temporary proced admin regs supra was invalid and or that the commissioner abused his discretion by not issuing the notice however while acknowledging that the statute and regulation were held valid in phillips petitioner argues that the regulation contains language requiring the commissioner to send notice at the commencement of a criminal investigation he asserts that the commissioner has no discretion in sending the notice and failure to do so is an error in performing a ministerial_act he further attempts to distinguish his case from phillips by asserting that abuse_of_discretion concerning the regulation is not an issue in the instant case in sum petitioner asserts that the language of sec_6231 and sec_301_6231_c_-5t temporary proced admin regs supra taken together required respondent to notify jay hoyt that his partnership items would be treated as nonpartnership_items at the commencement of a criminal investigation against him petitioner further asserts that since respondent could exercise no judgment or discretion in issuing the notice once the criminal investigation of jay hoyt began the procedure in the regulation requiring notification is a ministerial_act accordingly he concludes that respondent’s failure to send the required notification to jay hoyt was an error in performing a ministerial_act that contributed to the accrual of interest petitioner asserts that had respondent notified jay hoyt on date the date of the first criminal investigation of jay hoyt after the first contact by respondent relating to the audit of sge petitioner would have become aware of jay hoyt’s fraud and could have made informed decisions about the sge deductions and credits he claimed further petitioner claims that respondent’s failure to send jay hoyt the notification concealed jay hoyt’s fraud until date the date petitioner alleges that investors had sufficient information concerning the fraud on the basis of these claims petitioner requested that respondent abate interest from date until date he contends that respondent’s failure to abate interest for this period was an abuse_of_discretion respondent’s first contact with petitioner for purposes of sec_6404 was date see supra note contrary to petitioner’s assertion that phillips is distinguishable from the instant case we find that phillips is controlling in all pertinent respects petitioner attempts to limit phillips to a mere determination that sec_301_6231_c_-5t temporary proced admin regs supra was a valid regulation however this court in phillips v commissioner supra pincite went well beyond that sole determination stating pursuant to the provisions of sec_301_6231_c_-5t temporary proced admin regs supra the commencement of a criminal tax investigation of a partner in a tefra partnership does not necessarily or immediately interfere with the effective and efficient enforcement of the internal revenue laws and require the treatment of partnership items as nonpartnership_items in every situation emphasis added from the above language in phillips it is clear that sec_301_6231_c_-5t temporary proced admin regs supra does not require the commissioner to treat partnership items as nonpartnership_items at the commencement of every criminal tax investigation of a partner accordingly the commissioner has discretion to determine in which instances a criminal investigation interferes with the effective and efficient enforcement of the internal revenue laws in affirming this court in phillips the court_of_appeals for the ninth circuit addressed the principal issue of whether a criminal tax investigation of a tmp does or must end the tmp’s power to act for a partnership phillips v commissioner f 3d pincite the court_of_appeals held that pursuant to sec_301_6231_c_-5t temporary proced admin regs supra a criminal tax investigation of a tmp does not impose an obligation on the commissioner to treat partnership items as nonpartnership_items id pincite further the court_of_appeals held that the regulation in question vests discretion in the commissioner to notify a partner that he or she is under criminal investigation and that until such notice is given partnership items remain partnership items id emphasis added in phillips the tax_court and the court_of_appeals both held that sec_301_6231_c_-5t temporary proced admin regs supra is not a mandatory regulation requiring the commissioner to act in every instance of a criminal tax investigation as petitioner asserts to the contrary the regulation at issue vests discretion in the commissioner to determine if and when to notify a partner that he or she is under criminal investigation phillips v commissioner t c pincite f 3d pincite in the instant case as in phillips respondent did not provide jay hoyt with notice that he was under criminal investigation contrary to petitioner’s argument respondent clearly had no obligation to notify jay hoyt of such activity because the act of notifying a partner about a criminal investigation pursuant to sec_301_6231_c_-5t temporary proced admin regs supra involves the exercise of the commissioner’s discretion and is not a mandatory procedure the act of notification is not a ministerial_act see camerato v commissioner tcmemo_2002_28 defining ministerial_act as a nondiscretionary procedural act sec_301_6404-2t b temporary proced admin regs supra same therefore respondent’s failure to send jay hoyt notice of the criminal investigation was not an error in performing a ministerial_act because there was no error in performing a ministerial_act we hold that respondent’s failure to abate interest from date until date was not an abuse_of_discretion e petitioner’s claims that respondent’s denial of interest abatement was an abuse_of_discretion petitioner sets forth various assertions that respondent failed to provide discoverable documents adequately investigate his interest abatement claim and provide a sufficient explanation for denying the claim petitioner makes these arguments in an attempt to establish that respondent’s decision not to abate interest was an abuse_of_discretion because we have held that petitioner failed to establish an error or delay by an employee of the irs in performing a ministerial_act we reject petitioner’s arguments that the interest abatement denial was an abuse of respondent’s discretion see banat v commissioner tcmemo_2000_141 on the basis of the conclusions herein respondent’s motion for judgment on the pleadings is deemed moot to reflect the foregoing an order denying respondent’s motion as supplemented will be issued and decision will be entered for respondent
